Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective this 26th day of
October, 2005 (the “Effective Date”), by and between KRISPY KREME DOUGHNUT
CORPORATION, a North Carolina corporation (the “Company”), and JEFF JERVIK (the
“Executive”).

RECITAL

The Company desires to hire the Executive and Executive desires to accept
employment with the Company, on the terms set forth herein.

NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties do hereby agree as follows:

1.            Effective Date. This Agreement shall be effective upon, and from
and after, the Effective Date set forth above.

2.            Employment. The Company hereby employs Executive, and Executive
hereby accepts employment with the Company, subject to the terms and conditions
set forth in this Agreement. Executive’s first day of employment with the
Company shall be October 26, 2005. Executive shall be hired as the Executive
Vice President of Operations for the Company with responsibilities associated
with all aspects of the Company’s operations at its various locations including
Company-owned stores. Executive shall perform all duties and services incident
to such position, or such other duties and services as may be established and
communicated by the Company’s Chief Executive Officer or President and Chief
Operating Officer from time to time. Executive shall be required to relocate to
Winston-Salem, North Carolina, or the surrounding area, within three (3) months
of the execution of this Agreement, in order to be readily accessible to the
Company’s headquarters, but he shall not thereafter be required to relocate his
residence or principal office to any place outside Forsyth County, North
Carolina without his consent. During his employment hereunder, Executive shall
devote his best efforts and attention, on a full-time basis, to the performance
of the duties required of him as an employee of the Company. During his
employment hereunder, Executive agrees that he will not engage, except on behalf
of or with the written consent of the Company, in any other employment with, or
serve as an independent contractor, consultant, or employee of any other
business or entity, other than serving as board member or volunteer of a
not-for-profit agency. During his employment hereunder, Executive agrees that he
will not own any interest in (directly or indirectly as an owner, partner or
shareholder) any business or entity that manufactures or sells doughnuts,
coffee, or complementary products or any business or entity that provides or
sells any products or services to the Company, without the prior written consent
of the Company. Executive represents that he is not subject to any agreement,
covenant or restriction with any other person or entity that would preclude or
restrict his performance of the duties assigned to him pursuant to this
Agreement.

3.            Term. Executive’s employment with the Company is to begin on the
date identified in paragraph 2 of this Agreement and shall continue until
terminated by either party in the manner set forth in this Agreement (hereafter
the “Term”).

 


--------------------------------------------------------------------------------



 

4.            Compensation and Employee Benefits. During the Term of this
Agreement, Executive shall receive the following compensation and benefits:

(a)          Executive shall be paid an annual salary of Three Hundred
Twenty-Five Thousand Dollars ($325,000) or such higher salary as shall be
established by the Company’s President or Board of Directors, which salary shall
be subject to applicable withholdings and payable in arrears in equal monthly
installments or on such other periodic dates as the Company normally pays its
employees pursuant to its payroll practices and administration.

(b)          In consideration of Executive joining the Company on or before
November 1, 2005 and his forgoing a bonus opportunity at his current employment,
within ten days after Executive’s first day of employment with the Company,
Executive shall be paid a bonus in the amount One Hundred Thousand Dollars
($100,000), which shall be subject to applicable withholdings. Executive agrees
that if he voluntarily resigns his employment or is terminated for “Good Cause,”
as defined in section 5, within the first year after his initial date of
employment with the Company, he shall be obligated to repay, and he hereby
promises to pay, to the Company a pro rata portion of this bonus amount. The pro
rata portion shall be determined by multiplying $100,000 by a fraction, the
denominator of which is twelve (12) and the numerator of which is the number of
thirty-day periods remaining between his date of termination of employment and
the first anniversary of his employment with the Company, but in no event shall
the amount to be repaid exceed the net amount of the bonus paid to Executive.

(c)          Executive shall not be eligible for a bonus for the fiscal year
ending on or about January 31, 2006. For the fiscal year ending on or about
January 31, 2007, the Company agrees that Executive shall receive a minimum
bonus in the gross amount, before applicable withholdings, of Twenty-two and
one-half percent (22.5%) of his then-current base salary, provided that he is
still employed by the Company at the end of such fiscal year. After the fiscal
year ending on or about January 31, 2007, Executive shall be eligible for a
bonus or such other incentive compensation under such plans and arrangements as
are then generally provided for the senior executives of the Company.

(d)          On the next occasion that the Company grants stock options,
restricted stock or other equity compensation to senior executives of the
Company, Executive will receive such equity compensation in an amount and on a
basis that is substantially similar to other senior executives of the Company at
Executive’s level of responsibility. Such equity compensation, when granted,
shall be governed by the applicable Krispy Kreme plan and any grant agreement
issued by the Company.

(e)          The Executive shall be entitled to participate in and receive any
other employee benefits and incentive compensation arrangements provided to a
majority of the Company’s executive vice presidents or senior vice presidents;
provided that the Company reserves the right to amend its benefit plans and/or
eliminate any of its employee benefit plans at any time.

 

-2-

 


--------------------------------------------------------------------------------



 

 

(f)           The Company shall reimburse Executive for the reasonable and
necessary out-of-pocket expenses, including entertainment, travel and similar
items, incurred by him in performing his duties hereunder upon presentation of
such documentation thereof as the Company may normally and customarily require
of executive vice presidents and senior vice presidents.

(g)          For any compensation payable to Executive as set out above,
Executive agrees that the Company shall have a right of offset for any and all
damages, costs and expenses arising from a breach or breaches of this Employment
Agreement or any other contractual obligation of Executive to the Company or its
affiliates, and Executive agrees that such damages, costs, and expenses may be
deducted and withheld from any salary, bonus, expense reimbursement or other
compensation provided above. Nothing in this subsection (g) shall be read to
limit or preclude either party to this Agreement from seeking any additional
remedies as may be available through any other means.

5.            Relocation Expenses. As provided herein, Executive shall be
required to relocate to Winston-Salem, North Carolina or the surrounding area.
Executive shall be reimbursed for some of the expenses incurred in connection
with such relocation, in accordance with the Company’s policy on reimbursement
of such relocation expenses, provided that he timely submits appropriate
documentation of such expenses. Executive hereby acknowledges receipt of said
policy.

6.            Termination of Employment. During the Executive’s employment with
the Company, the Term and Executive’s employment may be terminated in the
following manner:

(a)          Termination for Good Cause. At any time during the Term, the
Company may terminate the Executive’s employment for Good Cause. “Good Cause”
shall be defined to mean Executive’s (a) insubordination to his superiors at the
Company, (b) habitual neglect or refusal to do his duties and his failure to
cure such neglect after written notice and within a reasonable period of time as
established by the Company’s President or chief executive in such written notice
or (c) acts of gross negligence or willful misconduct to the material detriment
of the Company. Upon the occurrence of an event or action described in this
subparagraph, Company may terminate Executive’s employment immediately by
providing written notice to Executive and in such event, Company shall have no
further obligation to pay any salary to Executive after the effective date of
such termination; Executive’s employee benefits shall cease effective as of the
date of termination of his employment.

(b)          Voluntary Termination. The Executive may voluntarily terminate his
employment with the Company upon 30 days prior written notice. Upon the
Executive’s voluntary termination of his employment, Company shall have no
further obligation to pay any salary to Executive after the effective date of
such termination; and Executive’s employee benefits shall cease effective as of
the date of termination of his employment.

(c)          Termination upon Executive’s Death. The Executive’s employment
shall terminate automatically upon his death.

 

-3-

 


--------------------------------------------------------------------------------



 

 

(d)          Termination upon Executive’s Disability. The employment of the
Executive shall be terminated by Disability of the Executive. Disability shall
mean a condition or impairment affecting Executive and rendering Executive
disabled within the meaning of the Company’s then applicable disability policy
covering Executive.

(e)          Termination by the Company for any other reason. The Company, upon
30 days notice to Executive, may terminate Executive’s employment and the Term
of this Agreement for any reason other than those set forth in subparagraphs
(a), (b), (c), and (d).

 

7.

Effect of Termination.

(a)          If the Executive’s employment is terminated by reason of death or
voluntary termination of employment, the Company shall pay the Executive (or his
estate in the case of his death) his base salary, non-incentive compensation,
bonuses and benefits as provided in paragraph 4 through the date of Executive’s
termination of employment (and in the case of his death a death benefit of
$5,000).

(b)          If the Executive’s employment is terminated by reason of
Disability, the Company shall pay the Executive his base salary, non-incentive
compensation, bonuses and benefits for a period of six months following the date
of Disability. Thereafter, this Agreement terminates and the Executive shall
receive those benefits payable to him under the applicable disability insurance
plan provided by the Company. Any payments and benefits due to the Executive
under employee benefit plans and programs of the Company, including any
applicable stock option plan, shall be determined in accordance with the terms
of such benefit plans and programs.

(c)          In the event of the Executive’s termination by the Company pursuant
to the provisions of paragraph 6(e) with such termination of employment
effective at any time within the first twelve months after his first date of
employment with the Company, the Company shall pay Executive severance at his
then current base salary monthly rate, for the period of six months following
the termination of his employment. If, after six months following the
termination of his employment, Executive has not found employment with another
employer after conducting diligent efforts to do so, the Company will continue
to pay Executive severance at his then current base salary monthly rate on a
month-by-month basis so long as he remains unemployed in spite of diligent
efforts to find employment, up to a maximum of an additional six month period.
In the event of the Executive’s termination by the Company pursuant to the
provisions of paragraph 6(e) with such termination of employment effective at
any time after the first anniversary of his employment with the Company, the
Company shall pay the Executive his base salary, non-incentive compensation,
bonuses and benefits as provided in paragraph 4 through the date of Executive’s
termination of employment.

(d)          Except as otherwise provided herein, upon the termination of
Executive’s employment, his participation in applicable employee benefit plans
and programs shall terminate in accordance with the provisions of those plans
and programs, provided, that Executive or his heirs and beneficiaries may be
entitled to continuation or conversion opportunities in accordance with the
terms of those plans and programs.

 

-4-

 


--------------------------------------------------------------------------------



 

 

8.            Termination For Good Reason. In the event of a “Change in Control”
of the Company (as hereinafter defined), the Executive may terminate his
employment for Good Reason provided he resigns his employment for Good Reason
within six months following the date of the occurrence of the Change of Control.
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events during the three (3) months immediately preceding or
following the effective date of a Change in Control of the Company:

(a)          a material change in the scope of the Executive’s assigned duties
and responsibilities from those in effect immediately prior to a Change in
Control of the Company or the assignment of duties or responsibilities that are
inconsistent with the duties and responsibilities of a executive vice president
of operations of a public company;

(b)          a reduction by the Company in the Executive’s base salary or
incentive compensation as in effect on the date of a Change in Control;

(c)          the Company’s requirement that the Executive be based anywhere
other than the Company’s offices in Forsyth County, North Carolina, at which he
was based prior to the Change in Control of the Company; or

(d)          the failure by the Company to continue to provide the Executive
with benefits substantially similar to those specified in Section 4 of this
Agreement.

For purposes of subsection (c) above, the Company shall be deemed to have
required the Executive to be based somewhere other than the Company’s offices at
which he was based prior to the Change in Control if the Executive is required,
without his consent, to spend more than two days per week on a regular basis at
a business location not within 50 miles of the Executive’s primary business
location as of the effective date of a Change in Control.

If the Executive terminates his employment for Good Reason within six months
following the date of the occurrence of a Change of Control or if the Company
terminates Executive’s employment without “Good Cause,” as defined in this
Agreement, at any time within 30 days prior to the Change of Control or six
months following the Change of Control, then in such an event, the Company shall
pay Executive severance at his base salary monthly rate (the rate as in effect
on the date of a Change in Control), for the period of six months following the
termination of his employment. If, after six months following the termination of
his employment, Executive has not found employment with another employer after
conducting diligent efforts to do so, the Company will continue to pay Executive
severance at his then current base salary monthly rate on a month-by-month basis
so long as he remains unemployed in spite of diligent efforts to find
employment, up to a maximum of an additional six month period.

For purposes of this Agreement, a “Change in Control” means the date on which
the earlier of the following events occur:

(a)          the acquisition by any entity, person or group of beneficial
ownership, as that term is defined in Rule 13d-3 under the Securities Exchange
Act of 1934, of more than 30% of the outstanding capital stock of the Company
entitled to vote for the election of directors (“Voting Stock”);

 

-5-

 


--------------------------------------------------------------------------------



 

 

(b)          the merger or consolidation of the Company with one or more
corporations as a result of which the holders of outstanding Voting Stock of the
Company immediately prior to such a merger or consolidation hold less than 60%
of the Voting Stock of the surviving or resulting corporation;

(c)          the transfer of substantially all of the property of the Company
other than to an entity of which the Company owns at least 80% of the Voting
Stock; or

(d)          the election to the Board of Directors of the Company of three or
more directors during any twelve (12) month period without the recommendation or
approval of the incumbent Board of Directors of the Company.

9.            Inventions, Discoveries, and Improvements. All inventions,
discoveries, and improvements, whether patentable or unpatentable, copyrightable
or uncopyrightable, made, devised, or discovered by the Executive, whether by
himself or jointly with others, from the time of entering the Company’s employ
until three months after the termination of his employment, relating or
pertaining in any way to the business of the Company or that result directly or
indirectly from any work performed by Executive for the Company or that result
directly or indirectly from using the Company’s equipment, supplies, facilities
or trade secret information (the “Company Inventions”) shall be promptly
disclosed in writing to the Company and shall inure to the benefit of the
Company and become and remain the sole and exclusive property of the Company.
The Executive agrees to execute at the request of the Company any assignments to
the Company or its nominee of his entire right, title, and interest in any of
the Company Inventions, and to execute any other instruments and documents
requisite or desirable in applying for and obtaining patent or copyrights with
respect thereto at the cost of the Company, in the United States and in all
foreign countries. The Executive further agrees, whether or not an employee of
the Company, to cooperate to the extent and in the manner requested by the
Company in the prosecution or defense of any patent or copyright claims or any
litigation or other proceeding involving any inventions, trade secrets,
processes, discoveries, or improvements of the Company, including the Company
Inventions, but all expenses thereof shall be paid by the Company. Executive
agrees to disclose immediately to the Company all inventions, discoveries, and
improvements, including those made, developed or discovered on Executive’s own
time, in order to determine whether they are the Company Inventions.

10.          Confidentiality. In the course of his employment with the Company,
the Executive will receive information which is proprietary and confidential.
Executive shall be required to execute and comply with confidentiality
agreements generally required of all employees of the Company. Company and
Executive agree that the confidentiality restrictions contained in any policy of
or agreement with the Company are in addition to the Executive’s confidentiality
obligations and duties of loyalty established by or derived from the common laws
or statutes of the state of North Carolina.

11.          Non-Competition. In the event of termination for any reason,
including voluntary termination of the Executive, the Executive agrees that for
a period of two years following the date of termination of his employment with
the Company, Executive shall not directly or indirectly, personally or with
other employees, agents or otherwise, or on behalf of any other per

 

-6-

 


--------------------------------------------------------------------------------



 

son, firm, or corporation, engage in the business of making and selling
doughnuts and complementary products, including coffee beverages or coffee
grounds,

(a)          within a 100 mile radius of any place of business of the Company
(including franchised operations) or of any place where the Company (or one of
its franchised operations) has done business since the Effective Date of this
Agreement,

(b)          in any county where the Company is doing business or has done
business since the Effective Date, or

(c)          in any state where the Company is doing business or has done
business since the Effective Date.

Notwithstanding the above, ownership by Executive of an interest in any licensed
franchisee of the Company shall not be deemed to be in violation of this Section
11. Executive also agrees that for the period of two years following the
termination of his employment with the Company, he will not directly or
indirectly solicit any employee of the Company to leave his or her employment
with the Company or its subsidiaries or affiliates or seek to engage such an
individual on behalf of another entity. In the event of an actual or threatened
breach of this provision, the Company shall be entitled to an injunction
restraining Executive from such action and the Company shall not be prohibited
in obtaining such equitable relief or from pursuing any other available remedies
for such breach or threatened breach, including recovery of damages from
Executive.

 

12.

Successors; Binding Agreement.

(a)          This Agreement shall be binding upon, and inure to the benefit of,
the parties hereto, their heirs, personal representatives, successors and
assigns.

(b)          The Company shall require any successor (whether direct or indirect
and whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. As used herein, “Company” shall mean the Company as defined in the
preamble to this Agreement and any successor to its business or assets which
executes and delivers (or is required to execute and deliver) the agreement
provided for in this Section 12(b), or which otherwise becomes bound by the
terms and provisions of this Agreement or by operation of law.

13.          Arbitration. Except as hereinafter provided, any controversy or
claim arising out of or relating to this Agreement of any alleged breach thereof
shall be settled by arbitration in the City of Winston-Salem, North Carolina in
accordance with the rules then obtaining of the American Arbitration Association
and any judgment upon any award, which may include an award of damages, may be
entered in the highest State or Federal court having jurisdiction. Nothing
contained herein shall in any way deprive the Company of its claim to obtain an
injunction or other equitable relief arising out of the Executive’s breach of
the provisions of Paragraphs 9 and 10 of this Agreement. In the event of the
termination of Executive’s employment, Execu

 

-7-

 


--------------------------------------------------------------------------------



 

tive’s sole remedy shall be arbitration as herein provided and any award of
damages shall be limited to recovery of lost compensation and benefits provided
for in this Agreement.

14.          Notices. For the purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

Jeff Jervik
156 Kakahiaka St.
Kailua, HI 96734


If to the Company:

Krispy Kreme Doughnut Corporation
P.O. Box 83
Winston-Salem, NC 27102-0083
(for mail)

 

370 Knollwood
Suite 500
Winston-Salem, NC 27103
(for delivery)
Attn: R. Frank Murphy, Corporate Secretary

15.          Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
North Carolina.

16.          Miscellaneous. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of other provisions or conditions at the same or
at any prior or subsequent time. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.

17.          Separability. The invalidity or lack of enforceability of a
provision of this Agreement shall not affect the validity of any other provision
hereof, which shall remain in full force and effect.

18.         Withholding of Taxes. The Company may withhold from any benefits
payable under this Agreement all federal, state and other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

19.          Survival. The provisions of Sections 9 through 11 of the Agreement
shall survive the termination of this Agreement and shall continue for the terms
set forth therein.

 

-8-

 


--------------------------------------------------------------------------------



 

 

20.          Captions. Captions to the sections of this Agreement are inserted
solely for the convenience of the parties, are not a part of this Agreement, and
in no way define, limit, extend or describe the scope hereof or the intent of
any of the provisions.

21.          Non-Assignability. This Agreement is personal in nature and neither
and neither of the parties hereto shall, without the consent of the other,
assign or transfer this Agreement or any rights or obligations hereunder.
Without limiting the foregoing, the Executive’s right to receive payments
hereunder shall not be assignable or transferable, whether by pledge, creation
of a security interest or otherwise, other than a transfer by will or by the
laws of descent or distribution. In the event of any attempted assignment or
transfer contrary to this section, the Company shall have no liability to pay
any amount so attempted to be assigned or transferred.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered under its seal pursuant to the specific authorization of its board of
directors and the Executive has hereunto set his hand and seal effective the day
and year first above written.

 

KRISPY KREME DOUGHNUT
CORPORATION


By:    /s/ Steven G. Panagos
Its:     President and Chief Operating Officer

 

[CORPORATE SEAL]

 

 

EXECUTIVE


/s/ Jeff Jervik  (Seal)
Jeff Jervik

 

 

 

-9-

 

 

 